DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 3, 8, 10, 15, and 17 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendment to the title of the disclosure filed July 1st, 2022 is descriptive and being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks page 9 of 12), filed July 1st, 2022, with respect to rejection of claims 3, 10 and 17 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn. 

Applicant’s arguments, (see remarks pages 9-11 of 12), filed July 1st, 2022, with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 102(a)(2) have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang et al. (US 2019/0274158 A1) hereinafter “Tang” in view of LIU et al. (US 2019/0334678 A1) hereinafter “Liu”.

Regarding Claims 1 and 8,
	Tang discloses a communications apparatus [see fig. 3, pg. 6, ¶79 lines 1-4, a terminal device “300”], comprising: 
	at least one processor [see fig. 3, pg. 6, ¶79 lines 1-4, a processing unit “320”], configured to execute a computer program stored in a memory [see fig. 3, pg. 6, ¶81 lines 1-4, accessing data stored in a memory (i.e. RAM)], to enable the communications apparatus to perform following operations [see fig. 3, pg. 6, ¶81 lines 1-4, to perform a first uplink transmission of the terminal device “300” by implementing step(s) of]: 
	receiving first scheduling information for scheduling first uplink transmission [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶54 lines 1-4; ¶62 lines 1-6, receiving first indication information for scheduling first uplink transmission; and physical-layer signaling], wherein the first scheduling information comprises interruption indication information [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶64 lines 1-4, the first indication information includes an uplink (UL) process number; and the physical-layer signaling is sent to the terminal device to abandon or suspend the scheduling of the first uplink transmission], and the interruption indication information indicates the communications apparatus to interrupt second uplink transmission [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶77 lines 1-11, the uplink (UL) process number is used for cancellation or configuration modification of the first uplink transmission; and the physical-layer signaling is used for instructing the terminal device to abandon or suspend the first uplink transmission]; and 
	interrupting the second uplink transmission based on the interruption indication information [see fig. 2: Step “S230”, pg. 5, ¶70 lines 1-4, the terminal device performs processing on the first uplink transmission according to the physical-layer signaling].
	Tang does not explicitly teach the first scheduling information comprises “both uplink resource information for transmitting the first uplink transmission” and interruption indication information “for second uplink transmission”; and the interruption indication information indicates the terminal device to interrupt “the” second uplink transmission.
	However Liu discloses a communications apparatus [see fig. 8, pg. 13, ¶216 lines 1-6, a terminal device “800”], comprising: 
	at least one processor [see fig. 8, pg. 13, ¶216 lines 1-6, a processor “810”]; and 
	one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor [see fig. 8, pg. 13, ¶216 lines 1-6, a memory “820” storing a program code for the processor “810” to execute the program code stored in the memory “820”], wherein the programming instructions [see fig. 8, pg. 13, ¶216 lines 1-6, the program code], when executed [see fig. 8, pg. 13, ¶216 lines 1-6, during an implementation], cause the communications apparatus to perform operations [see fig. 8, pg. 13, ¶216 lines 1-6, trigger the terminal device “800” to initiate a procedure] comprising: 
	receiving first scheduling information for scheduling first uplink transmission [see fig. 2: Step “210”, pg. 8, ¶119 lines 1-4, receive a downlink channel sent from a first network device, the downlink channel carrying downlink scheduling information and uplink scheduling information of the terminal device], wherein the first scheduling information comprises both uplink resource information for transmitting the first uplink transmission and interruption indication information for second uplink transmission [see fig. 2: Step “210”, pg. 8, ¶121 lines 1-8, the downlink channel carrying uplink scheduling information and downlink scheduling information sent by the first network device according to a transmission resource pre-allocated to the terminal device, so as to perform data transmission with the first network device, according to the downlink channel], and the interruption indication information indicates the communications apparatus to interrupt the second uplink transmission [see fig. 2: Step “210”, pg. 8, ¶124 lines 1-6, the downlink scheduling information is used for the terminal device to receive downlink data sent from the network device]; and 
	interrupting the second uplink transmission based on the interruption indication information [see fig. 2: Step “220”, pg. 8, ¶120 lines 1-3, the terminal device performs data transmission with the first network device according to the downlink channel].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first scheduling information comprises “both uplink resource information for transmitting the first uplink transmission” and interruption indication information “for second uplink transmission”; and the interruption indication information indicates the terminal device to interrupt “the” second uplink transmission as taught by Liu in the system of Tang for saving overheads of a channel and saving the time of data transmission [see Liu pg. 2, ¶19 lines 3-9].

Regarding Claims 2 and 9,
	The combined system of Tang and Liu discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”].
	Tang further discloses wherein the first scheduling information comprises an interruption indication field carrying the interruption indication information [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶64 lines 1-4, the first indication information includes an uplink (UL) process number], and the interrupting the second uplink transmission based on the interruption indication information [see fig. 2: Step “S230”, pg. 5, ¶70 lines 1-4, processing on the first uplink transmission according to the physical-layer signaling] comprises: 
	interrupting the second uplink transmission when determining that a bit sequence in the interruption indication field is a first sequence [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling], wherein the first sequence is a bit sequence corresponding to the interruption indication information [see pg. 4, ¶55 lines 10-22, the first indication information includes an uplink (UL) process number used for retransmission, cancellation, suspension, and/or configuration modification of the first uplink transmission].

Regarding Claims 3 and 10,
	The combined system of Tang and Liu discloses the apparatus according to claim 9 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”].
	Tang further discloses wherein the first sequence is indicated by a network device [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling].

Regarding Claims 4 and 11,
	The combined system of Tang and Liu discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”].
	Tang further discloses wherein when a first time-frequency resource corresponding to the first uplink transmission overlaps a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes downlink data and the terminal device feeds back whether the downlink data is successfully received according to a preset protocol], the interruption indication information further indicates the communications apparatus to interrupt the first uplink transmission [see pg. 4, ¶57 lines 1-22, the sending of the downlink data schedules the A/N transmission of the terminal device].

Regarding Claims 5 and 12,
	The combined system of Tang and Liu discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”].
	Tang further discloses wherein when a first time-frequency resource corresponding to the first uplink transmission does not overlap a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes a downlink reference signal, and the terminal device feeds back to the network device a measurement result of the downlink reference signal according to a preset protocol], the operations [see pg. 4, ¶57 lines 1-22, the transmission] further comprise: 
	performing the first uplink transmission on the first time-frequency resource based on the first scheduling information [see pg. 4, ¶57 lines 1-22, the transmission of the downlink reference signal schedules the transmission of the CQI or the like, of the terminal device].

Regarding Claims 6 and 13,
	The combined system of Tang and Liu discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”].
	Tang further discloses wherein a first transmission parameter of the second uplink transmission is the same as a first transmission parameter of the first uplink transmission [see pg. 5, ¶65 lines 5-11, the physical-layer signaling carries a modified configuration parameter of the first uplink transmission, such as a modified waveform, a modified MCS, a modified transmission resource, or a modified parameter for beamforming, or any combination of the above modified parameter].

Regarding Claims 7 and 14,
	The combined system of Tang and Liu discloses the apparatus according to claim 13 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”].
	Tang further discloses wherein the first transmission parameter of the second uplink transmission or the first transmission parameter of the first uplink transmission [see pg. 5, ¶65 lines 5-11, the physical-layer signaling carrying a modified configuration parameter of the first uplink transmission] comprises the following parameter: 
	a hybrid automatic repeat request (HARQ) identifier (ID) [see pg. 4, ¶55 lines 10-22, a Hybrid Automatic Repeat Request (HARQ) process number of the first uplink transmission].

Regarding Claim 15,
	Tang discloses a communications apparatus [see fig. 6, pg. 9, ¶136 lines 1-4, a network device “600”], comprising: 
	at least one processor [see fig. 6, pg. 9, ¶136 lines 1-4, a processor “620”], configured to execute a computer program stored in a memory [see fig. 6, pg. 9, ¶136 lines 1-4, accessing data stored in a memory (i.e. RAM)], to enable the communications apparatus to perform following operations [see fig. 6, pg. 9, ¶136 lines 1-4, to perform a first uplink transmission of the network device “600” by implementing step(s) of]: 
	generating first scheduling information for scheduling first uplink transmission [see pg. 5, ¶63 lines 1-23, determining that an uplink transmission waveform of the terminal device need to be modified], wherein the first scheduling information comprises interruption indication information [see pg. 5, ¶63 lines 1-23. the determining the waveform of the uplink transmission signal of the terminal device in a periodical or triggered manner includes measuring an uplink reference signal sent by the terminal device], and the interruption indication information indicates a terminal device to interrupt second uplink transmission [see pg. 5, ¶63 lines 1-23, the measurement result indicates that a signal reception strength or quality of the uplink reference signal is lower than a preset threshold, or that path loss of the uplink reference signal is higher than a preset threshold]; and 
	sending the first scheduling information to the terminal device [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶54 lines 1-4; ¶62 lines 1-6; ¶63 lines 1-23, sending first indication information for scheduling first uplink transmission; and physical-layer signaling to the terminal device when it is found that there is a conflict between a high priority service and the first uplink transmission].
	Tang does not explicitly teach the first scheduling information comprises “both uplink resource information for transmitting the first uplink transmission” and interruption indication information “for second uplink transmission”, and the interruption indication information indicates a terminal device to interrupt “the” second uplink transmission.
	However Liu discloses a communications apparatus [see fig. 9, pg. 13, ¶219 lines 1-6, a second network device “900”], comprising: 
	at least one processor [see fig. 9, pg. 13, ¶219 lines 1-6, a processor “910”]; and 
	one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor [see fig. 9, pg. 13, ¶219 lines 1-6, a memory “920” storing a program code for the processor “910” to execute the program code stored in the memory “920”], wherein the programming instructions [see fig. 9, pg. 13, ¶219 lines 1-6, the program code], when executed [see fig. 9, pg. 13, ¶219 lines 1-6, during an implementation], cause the communications apparatus to perform operations [see fig. 9, pg. 13, ¶219 lines 1-6, trigger the network device “900” to initiate  procedure] comprising: 
	generating first scheduling information for scheduling first uplink transmission [see fig. 4: Step “410”, pg. 11, ¶176 lines 1-3, determine information of to-be-transmitted data to be sent to a first network device], wherein the first scheduling information comprises both uplink resource information for transmitting the first uplink transmission and interruption indication information for second uplink transmission [see fig. 4: Step “410”, pg. 11, ¶180 lines 1-7, the second network device sends information of to-be-transmitted data to the first network device to indicate that the second network device requires the first network device to send downlink data to the terminal device, so that the first network device sends a downlink channel to the terminal device according to the information of the to-be-transmitted data], and the interruption indication information indicates a terminal device to interrupt the second uplink transmission [see fig. 4: Step “410”, pgs. 11-12, ¶181 lines 1-7, the information of the to-be-transmitted data includes a data volume of uplink data and a data volume of downlink data, and it is it is indicated that the second network device is desired to receive uplink data from the terminal device after sending downlink data to the terminal device]; and 
	sending the first scheduling information to the terminal device [see fig. 4: Step “420”, pg. 11, ¶177 lines 1-6, send the information of the to-be-transmitted data to the first network device, so that the first network device sends a downlink channel carrying uplink scheduling information and downlink scheduling information to a terminal device according to the information of the to-be-transmitted data].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first scheduling information comprises “both uplink resource information for transmitting the first uplink transmission” and interruption indication information “for second uplink transmission”, and the interruption indication information indicates a terminal device to interrupt “the” second uplink transmission as taught by Liu in the system of Tang for saving overheads of a channel and saving the time of data transmission [see Liu pg. 2, ¶19 lines 3-9].

Regarding Claim 16,
	The combined system of Tang and Liu discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”].
	Tang further discloses wherein the first scheduling information comprises an interruption indication field carrying the interruption indication information [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶64 lines 1-4, the first indication information includes an uplink (UL) process number], and the generating first scheduling information for scheduling first uplink transmission [see pg. 5, ¶63 lines 1-23, determining that an uplink transmission waveform of the terminal device need to be modified] comprises: 
	including a first sequence in the interruption indication field [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling], wherein the first sequence is a bit sequence corresponding to the interruption indication information [see pg. 4, ¶55 lines 10-22, the first indication information includes an uplink (UL) process number used for retransmission, cancellation, suspension, and/or configuration modification of the first uplink transmission].

Regarding Claim 17,
	The combined system of Tang and Liu discloses the apparatus according to claim 16 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”].
	Tang further discloses wherein the first sequence is indicated by the apparatus [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling].

Regarding Claim 18,
	The combined system of Tang and Liu discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”].
	Tang further discloses wherein when a first time-frequency resource corresponding to the first uplink transmission overlaps a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes downlink data and the terminal device feeds back whether the downlink data is successfully received according to a preset protocol], the interruption indication information further indicates the terminal device to interrupt the first uplink transmission [see pg. 4, ¶57 lines 1-22, the sending of the downlink data schedules the A/N transmission of the terminal device].

Regarding Claim 19,
	The combined system of Tang and Liu discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”].
	Tang further discloses wherein when a first time-frequency resource corresponding to the first uplink transmission does not overlap a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes a downlink reference signal, and the terminal device feeds back to the network device a measurement result of the downlink reference signal according to a preset protocol], the operations [see pg. 4, ¶57 lines 1-22, the transmission] further comprise: 
	receiving the first uplink transmission on the first time-frequency resource based on the first scheduling information [see pg. 4, ¶57 lines 1-22, the transmission of the downlink reference signal schedules the transmission of the CQI or the like, of the terminal device].

Regarding Claim 20,
	The combined system of Tang and Liu discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”].
	Tang further discloses wherein a first transmission parameter of the second uplink transmission is the same as a first transmission parameter of the first uplink transmission [see pg. 5, ¶65 lines 5-11, the physical-layer signaling carries a modified configuration parameter of the first uplink transmission, such as a modified waveform, a modified MCS, a modified transmission resource, or a modified parameter for beamforming, or any combination of the above modified parameter].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469